     Case 3:19-cv-00826-CRS Document 9 Filed 05/12/20 Page 1 of 3 PageID #: 49




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

GENE DESHAWN M. WATKINS                                                                      PLAINTIFF

v.                                                           CIVIL ACTION NO. 3:19-CV-826-CRS

WAVE 3 et al.                                                                            DEFENDANTS


                                      MEMORANDUM OPINION

          Plaintiff Gene DeShawn M. Watkins filed a pro se complaint (DN 1) and amended

complaint (DN 5). Because Plaintiff is proceeding in forma pauperis, the Court must review his

pleadings pursuant to 28 U.S.C. § 1915(e)(2). For the reasons that follow, the action will be

dismissed.

                                                      I.

          Plaintiff filed his complaint and amended complaint on a Court-approved form for filing

a civil case. As Defendants, he names WAVE 3 and the following news reporters: Lauren

Jones, Phylicia Ashley, Taylor Durden, and Caton Bradar.

          In the complaint,1 Plaintiff alleges as follows:

          I brought down the unemployment rate I brought cures prosperity to this country I
          am runnin the stock exchange and Louisville local news know nothing about me
          nothin they gettn leaks about me from the feds it been 20 yrs NBC made billions
          off of one Idea that octive ray found oil, gold, diamonds I the reason y this country
          have an oil boom cuz they camera’s that the feds are usin can see threw rock,
          clothes, ground, walls NBC owes me money and this is slavery they have a motive
          for my sisters death that was to intemedate me to tell me if you tell same will happen
          to you I came up w/a horse run thats winnin I make over 30 K zero’s a Day Cramer
          from CNBC sho me on his score board everyday how much I make everyday and
          local news dont know about me NBC took my invention sold it to the US gov and
          then took my invention to China where they steal IP this is Grand larceny . . . NBC
          is crooked and these courts R racially bias you know that NBC has been black


1
    Plaintiff’s amended complaint only lists Defendants and does not provide any facts or claims.
  Case 3:19-cv-00826-CRS Document 9 Filed 05/12/20 Page 2 of 3 PageID #: 50




       mailin agents for 2 decades how they blk mail them they got caught w/o cordentials
       havin sex they got agent talkin about they havin sex in music . . . NBC Been stealin
       from me for 2 decades and I make women have orgasms w/o touchin and for 2
       decades NBC Been passin out them gov earphones to who ever work for NBC they
       owe me back pay its obstruction . . . they bought judges prosecutors cuz NBC put
       federal prosecutors on their shows on MSNBC they own the president they owned
       Bush Jr they own Barack Obama . . . NBC owes me back pay for my Gift to make
       women have orgasms w/o touchin I transmit threw federal bugs been doing it for
       20 years NBC been havin that federal technology and local news like WAVE 3 cant
       lie cuz I donated Billions to blk achievers, urban league, Duval clinic, home of the
       innocent and dare to care and I havent got my money cuz news stations take leaks
       from the feds . . . [NBC] started a oil boom in the United States gave my money to
       Warren Buffett . . . I sent my defense in Rhymin form against the FBI well NBC
       took them rhymes and had chance the rapper Rhyme em now NBC made a fortune
       off of me and never gave me a dime thats Grand larceny Gross neglance cuz WAVE
       3 wont report me cuz they crooks and they took my money and reinvested it in their
       business racial Discrimination I seen white ppl get on WAVE 3 for stupid stuff and
       I came up with the cure for cancer that NBC bought for 84 Bil . . . I wrote rhymes
       to BET they took my rhymes and made money w/it it went gold it was sold on mix
       tapes for 20 yrs I been makin Billions and never got a dime . . . .

                                                 II.

       Under 28 U.S.C. § 1915(e), a district court must dismiss a case at any time if it

determines that the action is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2)(B).

       A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327. “Examples of the former class are claims against

which it is clear that the defendants are immune from suit . . . and claims of infringement of a

legal interest which clearly does not exist[.]” Id. “Examples of the latter class are claims

describing fantastic or delusional scenarios, claims with which federal district judges are all too

                                                 2
   Case 3:19-cv-00826-CRS Document 9 Filed 05/12/20 Page 3 of 3 PageID #: 51




familiar.” Id. at 328; Denton v. Hernandez, 504 U.S. 25, 33 (1992) (indicating that an action has

no arguable factual basis when the allegations are delusional or “rise to the level of the irrational

or the wholly incredible”). The Court need not accept as true factual allegations that are

“‘fantastic or delusional’” in reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d

468, 471 (6th Cir. 2010) (quoting Neitzke, 490 U.S. at 328).

         Here, Plaintiff’s allegations contain no legal theories upon which a valid federal claim

may rest and are fantastic and wholly incredible. See, e.g., Burley v. Unknown Defendants,

No. 2:15-CV-143, 2015 WL 8488652, at *3 (S.D. Tex. June 19, 2015) (“Although these matters

are real to Plaintiff, the allegations are so fanciful that a reasonable person would find them

irrational and completely lacking any factual basis.”), report and recommendation adopted,

No. 2:15-CV-143, 2015 WL 8212681 (S.D. Tex. Dec. 7, 2015). Therefore, dismissal on the

basis of frivolousness is appropriate. See Abner v. SBC (Ameritech), 86 F. App’x 958, 958-59

(6th Cir. 2004).

         A separate Order of dismissal will be entered.

Date:   May 11, 2020




                                            Char
                                               lesR.Si
                                                     mpsonI
                                                          II,Seni
                                                                orJudge
                                               Unit
                                                  edStat
                                                       esDi
                                                          str
                                                            ictCour
                                                                  t
cc:     Plaintiff, pro se
4411.005




                                                  3
